J-S37017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

CURTIS RAY THOMPSON,

                          Appellant                 No. 1219 WDA 2015


          Appeal from the Judgment of Sentence January 30, 2015
            In the Court of Common Pleas of Washington County
            Criminal Division at No(s): CP-63-CR-0000354-2014


BEFORE: GANTMAN, P.J., SHOGAN and LAZARUS, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                            FILED MAY 4, 2016

      Appellant, Curtis Ray Thompson, appeals from the judgment of

sentence entered on January 30, 2015, in the Washington County Court of

Common Pleas.       After careful review, we quash the appeal as untimely.

      As a general rule, a notice of appeal shall be filed within thirty days

after the entry of the order from which the appeal is taken.         Pa.R.A.P.

903(a).   This Court may not extend the time for filing a notice of appeal.

Pa.R.A.P. 105(b).     However, if a defendant files a timely post-sentence

motion, the thirty-day appeal period does not begin to run until the motion

is decided.   Pa.R.Crim.P. 720(A)(2).   Post-sentence motions must be filed

within ten days from the imposition of sentence. Pa.R.Crim.P. 720(A)(1). It

is well settled that an untimely post-sentence motion will not toll the thirty-
J-S37017-16


day appeal period. Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa.

Super. 2015).

       Appellant’s March 2, 2015 post-sentence motion was filed more than

ten days after his sentence was imposed on January 30, 2015.1         Thus,

Appellant’s post-sentence motion was untimely and did not toll the thirty-

day appeal period.2 Therefore, Appellant’s notice of appeal, which was filed

on August 6, 2015, was untimely. Accordingly, we must quash this appeal.

       Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2016


____________________________________________


1
 The judgment of sentence was not entered on the docket until February 9,
2015. However, this is of no moment because Appellant’s March 2, 2015
post-sentence motion was filed more than ten days after February 9, 2015.
2
  A defendant may request nunc pro tunc consideration of a post-sentence
motion within thirty days of the judgment of sentence. Commonwealth v.
Dreves, 839 A.2d 1122 (Pa. Super. 2003). The trial court must expressly
grant that motion to retain jurisdiction. Id. Here, however, Appellant did
not request nunc pro tunc consideration of his post-sentence motion. Thus,
the trial court could not and did not expressly grant the motion.




                                           -2-
J-S37017-16




              -3-